 4:20-cv-03141-JMG-CRZ Doc # 66 Filed: 03/04/21 Page 1 of 1 - Page ID # 1108




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALMA , ANTONIO , ISABEL , and
DANIEL J. LEONARD,
                                                          4:20CV3141
                    Plaintiffs,

       vs.                                                  ORDER

NOAH'S ARK PROCESSORS, LLC,

                    Defendant.



      IT IS ORDERED that the motion to withdraw filed by Julie Veroff, as counsel
of record for Plaintiffs, (Filing No. 65), is granted. Julie Veroff shall no longer
receive electronic notice in this case.



      Dated this 4th day of March, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
